Citation Nr: 0027614	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  95-40 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Chapter 30 educational assistance benefits in the calculated 
amount of $1,051.11.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the Committee 
on Waivers and Compromises (Committee) of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's request for waiver of 
recovery of an overpayment of VA Chapter 30 educational 
assistance benefits in the amount of $1,051.11.  In December 
1997, the Board REMANDED the case for additional development.


FINDINGS OF FACT

1.  The veteran began receiving Chapter 30 educational 
assistance benefits in September 1989.

2.  In July 1994, it was shown that the veteran enrolled at 
Fayetteville Technical Community College for the periods from 
July 11, 1994 to August 17, 1994 and from September 7, 1994 
to November 23, 1994.  

3.  In August and September 1994, the veteran was paid 
Chapter 30 educational allowance for attendance from July 11, 
1994 to August 17, 1994 and for attendance during the period 
from September 7, 1994 to September 30, 1994.

4.  In October 1994, Fayetteville Technical Community College 
notified the RO that the veteran last attended classes on 
August 17, 1994.  This action created an overpayment of 
$1051.11.

5.  The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith.

6.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of Chapter 30 educational 
assistance benefits, calculated in the amount of $1,051.11, 
would not be against equity and good conscience; therefore, 
recovery of the overpayment is not waived.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran began receiving VA Chapter 30 educational 
assistance benefits in September 1989 for school attendance 
at Fayetteville Technical Community College.  A VA form 22-
1999, enrollment certification, received by VA in July 1994, 
shows that the veteran was enrolled for a total of 7 credits 
for the period of July 11, 1994 to August 17, 1994 and 12 
credits for the period from September 7, 1994 to November 23, 
1994.  In August and September 1994, the veteran was awarded 
Chapter 30 educational assistance benefits for the period 
from July 1994 to September 1994.  A subsequent VA Form 22-
1999b, Notice of Change of Student Status, received in 
October 1994, indicates that the veteran last attended 
classes on August 17, 1994.  This was confirmed in a November 
1994 report of contact with the school.  According to claims 
folder, the veteran was advised, in an October 1994 letter, 
of the termination of education benefits effective August 18, 
1994.  This resulted in an overpayment of $1,051.11.   

The veteran requested waiver in January 1995.  In March 1995, 
the Committee denied the veteran's request based on a finding 
that the veteran's failure to return payments to which she 
was not entitled because she continued to accept checks when 
she knew she was not attending classes directly contributed 
to the creation of the debt.  The Committee found that 
recovery of the overpayment would not be against equity and 
good conscience.  The Committee did not find fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.  The Board agrees with the Committee that the 
overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.  

In a February 1995 Financial Status Report, the veteran 
reported that her total monthly income was $1382 and that her 
total monthly expenses of $1291 included mortgage payment at 
$420, food at $100, utilities and heat at $200, and 
installment contract and other debts of $571.  Thus, her 
income exceeded her expenses by $91.  

In a January 1998 letter following a December 1997 Board 
remand, the RO requested that the veteran submit a new 
financial status report.  No response was received.  However, 
Chapter 30 award data, dated in January 1998, indicated that 
the veteran again began receiving Chapter 30 educational 
assistance benefits for full-time school attendance in August 
1997.  Thus, it appears that the veteran's financial 
situation has changed and was able to support her full-time 
school attendance in 1997 and 1998.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of equity and good conscience 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault 
of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 U.S.C.A. § 5302(a) 
(West 1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).  

At the outset, the Board notes that while the veteran did 
report in October 1994 that she was not enrolled in school 
for the period from October 1, 1994 to October 30, 1994, she 
did not report the date she stopped attending.  Thus, the 
Board notes that there is no evidence of record that the 
veteran informed the RO of her withdrawal from school in 
August 1994; rather, the school notified the VA.  Based on 
this information, the Board finds that the veteran was at 
fault in the creation of the overpayment.  The veteran 
received Chapter 30 educational benefits for classes that she 
did not attend.  Under the existing statutory and regulatory 
guidelines, the veteran received an overpayment of 
educational assistance benefits.  A review of all of the 
evidence of record shows that there was no fault on the part 
of VA in the creation of the overpayment.  In fact, the 
veteran acknowledges that there was no fault on the part of 
the VA and that she knew the debt would have to be repaid. 

The veteran requested that waiver be granted as she could not 
repay the debt.  
As previously noted, the only financial data of record 
indicates that the veteran's income exceeded her expenses and 
the record reflected that the veteran returned to school with 
a full-time class schedule in 1997.  In light of the 
foregoing, the Board is unable to conclude that there is 
financial hardship in this case.

The Board finds that recovery of the overpayment would not 
defeat the original purpose of the benefit by nullifying the 
objective for which it was intended.  The benefits were 
intended to allow the veteran to attend classes to obtain 
further education which she did not do at the time that she 
was receiving those benefits.  The failure of the Government 
to insist on its right to repayment of the debt would result 
in her unjust enrichment at the expense of the taxpayers 
because she will have received benefits without meeting her 
obligation to attend a program of education.  There is also 
no evidence that the veteran's reliance on VA benefits 
resulted in the relinquishment of a valuable right or the 
incurrence of a legal obligation.
 
Based on these considerations, the Board concludes that a 
waiver of the recovery of the overpayment of the Chapter 30 
educational benefits is not warranted.


ORDER

Waiver of recovery of an overpayment of Chapter 30 
educational benefits in the calculated amount of $1,051.11 is 
denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

